                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             NO. 3:19-CV-00652
                                    )
GREGORY T. WATSON, WILLIAM          )
LEE COLEMAN, and PAIGE GIBSON       )
                                    )
               Plaintiffs,          )
                                    )
v.                                  )          ORDER
                                    )
BURNS & WILCOX, LTD.,               )
                                    )
               Defendant.           )

        THIS MATTER IS BEFORE THE COURT on Defendant’s Motion to Dismiss,

Transfer, or Stay (“Motion to Transfer”). (Doc. No. 9). Plaintiffs William Lee Coleman and Paige

Gibson signed an “Individual Production Award Agreement” (“Agreement”) with Defendant. The

Agreement provides that any “action arising under [the] Agreement shall be brought in the Sate

courts of Michigan in Oakland County, Michigan or in the Federal court for the Eastern District

of Michigan, Southern Division.” Plaintiff Gregory T. Watson signed a “Management Bonus

Agreement” (“Management Agreement”) with Defendant, which provides an identical venue

provision. The Agreement and Management Agreement (together, “Agreements”) also contain

non-compete provisions, which form the basis of the dispute in this case. Plaintiffs do not dispute

these facts. Instead, Plaintiffs allege that the Court must decide their Motion to Remand to State

Court (“Motion to Remand”) before deciding Defendant’s Motion to Transfer, and that, even if

transfer of venue is appropriate under the Agreements, such transfer is not required. The Court

determines that it may consider Defendant’s Motion to Dismiss prior to the Motion to Remand and

that transfer is appropriate.




          Case 3:19-cv-00652-GCM Document 29 Filed 07/28/20 Page 1 of 3
        “[J]urisdictional questions ordinarily must precede merits determinations in dispositional

order.” Sinochem Int'l Co. v. Malay. Int'l Shipping Corp., 549 U.S. 422, 431, 127 S. Ct. 1184, 1191

(2007). However, “there is no mandatory sequencing of jurisdictional issues.” Id. (citation and

internal quotations omitted). That is because “jurisdiction is vital only if the court proposes to issue

a judgement on the merits.” Id. (citing Intec USA, LLC v. Engle, 467 F.3d 1038, 1041 (7th Cir.

2006). Here, judicial economy would be disserved by continuing litigation in the Western District

of North Carolina if the parties have agreed to litigate this case in Michigan. Thus, the Court

considers first whether this case should be transferred.

        Plaintiffs do not argue that there has been no agreement to litigate this case in Michigan;

instead, they argue that the Court should not transfer the case to Michigan because (1) the forum

selection clause is unenforceable under common law and (2) 28 U.S.C. § 1404(a) disfavors a

transfer. “The common-law doctrine of forum non conveniens has continuing application in federal

courts only in cases where the alternative forum is abroad, and perhaps in rare instances where a

state or territorial court serves litigational convenience best.” Sinochem Int'l Co. v. Malay. Int'l

Shipping Corp., 549 U.S. 422, 430, 127 S. Ct. 1184, 1190 (2007) (citations and internal quotations

omitted). “For the federal court system, Congress has codified the doctrine [under 28 U.S.C. §

1404(a)] and has provided for transfer, rather than dismissal, when a sister federal court is the more

convenient place for trial of the action.” Id. (citing 28 U.S.C. § 1404(a) ("For the convenience of

parties and witnesses, in the interest of justice, a district court may transfer any civil action to any

other district or division where it might have been brought.").

        Here, Defendant does not seek transfer to a forum abroad and thus the Court need only

consider transfer under 28 U.S.C. § 1404(a). “[A] proper application of §1404(a) requires that a

forum-selection clause be “given controlling weight in all but the most exceptional cases.” Atl.




         Case 3:19-cv-00652-GCM Document 29 Filed 07/28/20 Page 2 of 3
Marine Constr. Co. v. United States Dist. Court, 571 U.S. 49, 59-60, 134 S. Ct. 568, 579 (2013).

That is because, “[w]hen parties have contracted in advance to litigate disputes in a particular

forum, courts should not unnecessarily disrupt the parties’ settled expectations.” Id. at 583. “A

forum-selection clause, after all, may have figured centrally in the parties’ negotiations and may

have affected how they set monetary and other contractual terms; it may, in fact, have been a

critical factor in their agreement to do business together in the first place. In all but the most

unusual cases, therefore, ‘the interest of justice’ is served by holding parties to their bargain.” Id.

Consequently, the only factors that a district court may consider when evaluating a § 1404(a)

motion to transfer are public-interest considerations, though those considerations “will rarely

defeat a transfer motion.” See id. at 64.

       Plaintiffs’ primary objection is a public-interest one—that Michigan law is less favorable

to their claims than North Carolina law. However, “a plaintiff who files suit in violation of a forum-

selection clause” is not entitled to any “concomitant state law advantages.” Id. at 65. Here, the

agreed upon forum is Michigan—Plaintiffs may not improperly file their case in North Carolina

simply to decry the proper venue as less favorable and thus contrary to public interest. Thus,

Plaintiffs have failed to provide a sufficient basis on which to override the controlling weight given

to the forum selection clause in the Agreement.

       For the reasons stated above, Defendant’s Motion to Transfer is GRANTED. Plaintiffs’

Motion to Stay (Doc. No. 15) and Motion to Remand (Doc. No. 5) are MOOT. The Court directs

the Clerk of Court to transfer this action to the U.S. District Court for the Eastern District of

Michigan, Southern Division. SO ORDERED.

                                                 Signed: July 28, 2020




         Case 3:19-cv-00652-GCM Document 29 Filed 07/28/20 Page 3 of 3
